DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 4, in the reply filed on 4/29/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. This is not found persuasive for the following reasons.  
A search for Group 1 would not require a search for the following steps of claim 2 (Group II).
“obtaining an optimum performance specification for the burner as defined by an optimum operating efficiency for the burner, wherein the optimum performance specification is obtained using a testing device and is stored on the controller”;

“manipulating the variable speed motor of the fan until the sensed combustion vacuum air pressure is within an acceptable deviation of the derived internal vacuum air pressure target”; or

“manipulating the modulating valve until the sensed burner gas pressure is within an acceptable deviation of the derived gas pressure target”

A search for Group 1 would not require a search for the following steps of claim 3 (Group III).
“testing the heating appliance using a testing device to determine the combustion air pressure and burner gas pressure at an optimum operating efficiency as defined by the optimum performance specification of the heating appliance to determine a target control parameter”

“inputting the target control parameter into the controller”

“sending a signal to the controller to generate a digital instruction to the controller to control the gas valve”

Therefore there would be a search burden if claims 2 and 3 had to be searched along with Group I (claims 1, 4).



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a testing device to determine a target fuel pressure and a target air pressure to achieve a desired air to fuel ratio as defined in an optimum performance specification provided by the manufacturer of the heating appliance”, as recited in claim 1, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “testing device” coupled with functional language “to determine a target fuel pressure and a target air pressure to achieve a desired air to fuel ratio as defined in an optimum performance specification provided by the manufacturer of the heating appliance” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an orifice

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the intended use of the orifice.  Claim 5 does not recite any structural or functional limitations.  Therefore, claim 5 does not further limit claim 4.
Claims 6, 7, recite a water column pressure sensor.  It is not clear what physically or functionally distinguishes a water column pressure sensor from a typical pressure sensor.  Both types of pressure sensors output a voltage/current as their readings.  The specification provides example water column pressure sensors.  However, the example sensors are typical pressure sensors that output readings in voltages/currents. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (US 6213758 B1) in view of Carr (US 5601071 A) and Flick (US 20100243928 A1).
Regarding claim 1, Tesar discloses a circuit for a heating appliance connected to a fuel source, said circuit comprising:
at least one fuel passageway (line with valve 45 + chamber 22) coupled to the fuel source (line leading to valve 45, see fig. 3);
a valve (45, fig. 3) in communication with the at least one fuel passageway and configured to modulate the pressure of the fuel in said at least one fuel passageway; 
at least one air passageway (line with fan 40 + air chamber 21, fig. 3); 
a fan (40, fig. 3) in communication with the at least one air passageway, said fan including a variable speed motor (41, Fig. 3);
 a fuel pressure sensor (30, fig. 3) configured to measure a fuel pressure within the at least one fuel passageway;
an air pressure sensor (32, fig. 3) configured to measure an air pressure within the at least one air passageway;
a controller (50, fig. 3) in communication with said variable speed motor of the fan and said valve, said controller configured to adjust the speed of said variable speed motor and to adjust the position of said valve (fig. 3);

a signal generator in communication with said comparator and said controller, said signal generator configured to indicate a signal to the controller if the comparator determines there is any variance with the target fuel pressure and the fuel pressure and/or target air pressure and the vacuum air pressure as defined in the optimum performance specification (col. 4, lines 41-50; see also Fig. 2 and the Fig. 2 description of the drawing); and
wherein the controller is configured to adjust the fan speed and/or the valve in response to any variance of the target fuel pressure and target air pressure to the fuel pressure and air pressure to achieve the desired air to gas ratio as defined in the optimal performance specification (see claim 5 of Tesar).
Tesar fails to disclose:
a vacuum air pressure within the at least one air passageway; 
wherein the air pressure sensor measures a vacuum air pressure within the at least one air passageway;
a testing device configured to determine a target fuel pressure and a target air pressure to achieve a desired air to fuel ratio as defined in an optimum performance specification provided by the manufacturer of the heating appliance;
wherein the comparator compares a vacuum air pressure measured by the air pressure sensor to the target air pressure;
wherein the controller is configured to adjust the fan speed in response to any variance of the target air pressure to the vacuum air pressure

Tesar does not disclose whether the air pressure, as measured by the differential air pressure sensor (32), in the air passageway (air chamber 21) is a positive pressure or a vacuum pressure.  However, Carr teaches a furnace comprising an air passageway (32, Fig. 2), and a differential air pressure sensor (44+50, Fig. 2) for measuring a vacuum pressure in the air passageway (col. 20, line 67- col. 21, line 7).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tesar wherein the air pressure sensor is configured to measure a vacuum air pressure within the at least one air passageway since it is known that an air passageway leading to a combustion zone is under a vacuum pressure, and it is known to use a differential pressure sensor for measuring the vacuum air pressure within the air passageway.  Moreover, operating the air pressure passageway (Tesar, 21) under a vacuum pressure would not change the function or effect of the system.
The combination (Tesar in view of Carr) further discloses wherein the comparator compares a vacuum air pressure measured by the air pressure sensor to the target air pressure; and wherein the controller is configured to adjust the fan speed in response to any variance of the target air pressure to the vacuum air pressure.

Flick teaches the use of an orifice to create a proper flow of a gas through a passage based on a particular performance specification (para. 26).  In other words, the orifice is used to achieve a target gas flow, and a target gas flow has a corresponding target gas pressure since they are related according to the well-known Bernoulli’s equation.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tesar to comprise a testing device (i.e., an orifice as interpreted under 112f) configured to determine a target fuel pressure and a target air pressure to achieve a desired air to fuel ratio as defined in an optimum performance specification provided by the manufacturer of the heating appliance.

Although Flick does not state that the orifice is “configured to determine a target fuel pressure and a target air pressure to achieve a desired air to fuel ratio as defined in an optimum performance specification provided by the manufacturer of the heating appliance”, the orifice is capable of being used “to determine a target fuel pressure and a target air pressure to achieve a desired air to fuel ratio as defined in an optimum performance specification provided by the manufacturer of the heating appliance”.  
Regarding claim 4, modified Tesar discloses wherein the testing device is an orifice (see Flick).
Regarding claim 5, modified Tesar discloses wherein the orifice is capable of being used in testing to set the flow rate equal to the desired air to fuel ratio based on the optimum performance specification.
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (US 6213758 B1) in view of Carr (US 5601071 A) and Flick (US 20100243928 A1), and further in view of Nelson (US 5820456 A).
Regarding claim 6, Tesar discloses wherein the differential fuel pressure sensor comprises a water column gas pressure sensor (see Fig. 2B showing a plot where the differential fuel pressure is measured in wc or water column).  As further support, see Nelson teaching the use of a differential pressure sensor comprising a differential water column gas pressure sensor (col. 3, lines 4-7).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application wherein the differential air pressure sensor of Tesar in view of Carr is a 
Regarding claim 7, Tesar discloses wherein the differential air pressure sensor comprises a water column gas pressure sensor (see Fig. 2A showing a plot where the differential air pressure is measured in wc or water column; Tesar, as modified by Carr, discloses a differential vacuum air pressure sensor).  As further support, see Nelson teaching the use of a differential pressure sensor comprising a differential water column gas pressure sensor (col. 3, lines 4-7).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application wherein the differential air pressure sensor of Tesar in view of Carr is a differential water column vacuum air pressure sensor since the choice of measurement units of the sensor is a matter of obvious design choice and has no effect on the system.    














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762